DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on May 25, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered. 
Claims 1-17 are currently pending wherein claims 1-8 read on a liquid silicone rubber, claim 9 reads on a method for preparing said liquid silicone rubber, claims 10-13 read on a method for coating a textile, claim 14 reads on a textile coated with said liquid silicone rubber, claim 17 reads on a method to impart a mattifying effect.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Nozoe (EP 2053160).

Summary of claim 1:
A liquid silicone rubber composition comprising:
(i) a liquid silicone rubber base comprising a reinforcing filler;
(ii) a hydrophobic silica aerogel in an amount of from 3 to 8 weight percent (wt%) of the composition, where the hydrophobic silica aerogel is different from the reinforcing filler of the liquid silicone rubber base (i);
(iii) an elastomeric powder in an amount of from 3 to 8 wt% of the composition; and 
(iv) a volatile solvent;
wherein the weight ratio of the hydrophobic silica aerogel (ii) to the elastomeric powder (iii) is from 0.8:1 to 2:1.

Summary of claim 10:
A method for coating a textile, the method comprising:
coating the textile with a liquid silicone rubber composition; and
curing the composition to form a coating;
wherein the liquid silicone rubber composition comprises:
(i) a liquid silicone rubber base comprising a reinforcing filler;;
(ii) a hydrophobic silica aerogel in an amount of from 3 to 8 weight percent (wt%) of the composition, where the hydrophobic silica aerogel is different from the reinforcing filler of the liquid silicone rubber base (i);
(iii) an elastomeric powder in an amount of from 3 to 8 wt% of the composition; and 
(iv) a volatile solvent; 
wherein the weight ratio of the hydrophobic silica aerogel (ii)+ to the elastomeric powder (iii) is from 0.8:1 to 2:1.

Summary of claim 17:
A method to impart a mattifying effect to a silicone elastomer article or composite part, wherein the silicone elastomer article or composite part is obtained from curing a liquid silicone rubber composition comprising a combination of hydrophobic silica aerogel and elastomeric powder, where the ratio of hydrophobic silica aerogel to elastomeric powder  is from 0.8:1 to 2:1.

Nozoe teaches a silicone rubber composition (abstract) that includes a reinforcement fin silica powder (abstract) and an elastomer composition (0003).  However, Nozoe does not teach or fairly suggest the claimed liquid silicone rubber composition wherein the elastomer is used in combination with a hydrophobic silica aerogel and wherein the two components are used in the claimed ratio.  Applicants have further shown unexpected results that when the amounts of the aero gel and elastomer are below the claimed ratio, the gloss drops significantly and the feel becomes too soft.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763